DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3-15-21 has been entered.

Claim Objections
Claim 5 is objected to because of the following informalities: (a) line 3 “of the” should be amended to read “in the”, (b) line 11 “thereof” should be amended to read “of the material addition roller” and (c) line 14 “it” should be amended to read “the perforation roller”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5, line 17, “the outer surface” lacks antecedent basis.

Claim 5 is indefinite in that it is not clear if the “thermal-protective coating” in line 18 is the same as or different from the “thermal insulation coating” in lines 16-17. In light of the specification it is suggested that “thermal insulation” in line 17 be amended to read “thermal-protective coating” and that “a” in line 18 be amended to read “the”. 

Claim Rejections - 35 USC § 103
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Moriura (US 2006/0278335 A1) in view of Nojo (US 2006/0016392 A1) and Studer (US 3,587,931) and Iulianetti (US 20090/0233046 A1).
 
Claims 5-6, Moriura teaches a production equipment shown in Figure 1 [{for producing the woodpulp-free urine pad as claimed in claim 1} – an intended use limitation that does not provide a structural difference between the claimed structure and the prior art], characterized in that the production equipment comprises a feeding channel which is composed of a plurality of back-up rolls associated with conveyor 8 and then conveyor 15 following a direction of forward motion of the feeding channel (i.e. to the left in Figure 1), there is sequentially provided with a material shelf 1 [{of lower adhesive layers} – material shelf in specification is for holding a roll of, for example adhesive layers, but material itself is not claimed] (see Figure 1 below with added annotations), an adding 20mechanism AM [{of water accepting layers}], a material {of upper adhesive layers}], a material shelf 5 [{of bottom layers}], a material shelf 4 [{of top sheet}] and a cutting table 6, including a material shelf 3 [{of perforated film layers}] which is located between the material shelf 2 [{of upper adhesive layers}] and the material shelf 4 [{of top sheet}]. The instant specification includes a structure for the adding mechanism and a function. The adding mechanism AM includes a structure of a roller 27, a hopper, and pits 27a on the roller which performs a same function as in the instant specification, thus meeting this limitation of the claim. The material shelves of the instant specification are for supporting a roller and the material shelves of the reference also support a roller, thus meeting these limitations of the claim. The cutting table of the instant specification includes a structure (Figure 2) and a function and the cutting table of the reference also cuts and has a structure to do so, thus meeting this limitation of the claim.

    PNG
    media_image1.png
    731
    1025
    media_image1.png
    Greyscale

The adding mechanism AM [{of water accepting layers}] comprises a material addition roller 27, which is equipped with a collecting hopper on its top and several pits 27a on its outer surface [{for holding a single polymeric particle} – an intended use limitation] (Fig2), and a lowest end of the material 5addition roller AM is tangent to the feeding channel (¶s0038-0039 0042 0044 0046-0047 0051 0053 0055). 

Claim 5, Moriura does not teach that the collecting hopper is trapezoidal and that pits 27a are, instead of being concave, trapezoidal.

However, a hopper having a trapezoidal shape is conventional and well-known shape when depositing a material onto a transfer mechanism, as demonstrated in Studer; and it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Moriura that the collecting hopper have a trapezoidal shape in that it is obvious to replace one hopper shape (that of Moriura) with another art recognized alternative hopper shape (conventional and well-known demonstrated by Studer).

Also, Nojo teaches roller applicator 15 having pits in its outer surface for receiving a material to be transferred to another surface. The shape of the pits varies, i.e., diagonal line cups, trapezoidal cups or pyramid cups. The various shape possibilities help provide proper transfer (abstract; ¶1-2, 9, 49).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Moriura that pits 27a are, instead of being concave, trapezoidal as suggested by Nojo in the art of material deposition using an applicator roller in that it is obvious to replace one pit shape (that of Moriura; concave) with another art recognized alternative pit shape (trapezoidal) to apply the material of Moriura.

Claim 5, Moriura does not teach that the production equipment [{for producing the woodpulp-free urine pad}] as claimed in claim 5 also comprises a perforation roller which is an electric heating roller covered with a thermal insulation [{coating} –this limitation refers to a method step (i.e. insulation formed by coating) which does not provide a structural feature to the claimed production equipment] on it outer surface, and a plurality of conical protrusions on the perforation roller.
Moriura indicates layer 19 as a top layer of an absorbent disposable article (¶0001 Fig 1 Fig6b) which faces a user’s skin and is liquid permeable (¶0036). Iulianetti teaches perforating a liquid permeable (made of liquid permeable material ¶0042) top sheet 12 of an absorbent article 10 which faces a user’s skin using a perforation roller which is heated electrically to heat a plurality of conical protrusions on its outer surface (¶s0001 0038-0039). 

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Moriura that the production equipment also include a perforation roller which is heated electrically and has a plurality of conical protrusions on its surface for further enhance the liquid permeability of top layer 19 by way of adding perforations as suggested by Iulianetti. With respect to a thermal insulation covering the perforation roller of Moriura, modified, it is well-known to thermally insulate the outside of pin-perforation roller such that heat is directed only to the pin and not to the web being perforated from the outside of the roller to protect the web from excess heat there on top. 

Conclusion
The amendment and comments filed 3-15-21 have been entered and fully considered. Claim 5, Applicant’s position is that Iulianetti has a counter roller acting with perforation roller 50 wherein the instant application does not use a counter roller acting with the perforation roller. In response, claim 5 uses open claim language (i.e. “characterized in that”; line 2) which allows for the claimed structure to include other structures than only those structures claimed. See MPEP 2111.03(I).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA L GRAY/Primary Examiner, Art Unit 1745